Candler, ,T.
1. The' use of profane and violent language by two persons, each to the other, although in a public place, is not sufficient, without more, to constitute an affray under the laws of this State ; but the offense is made out by proof of the conduct, indicated, under the circumstances mentioned, indulged' in by both parties and accompanied by such acts as drawing a razor, making a threatening gesture with a plank, and taking hold of each other, by which conduct citizens are terrorized and disturbed; it not appearing that either party was justifiable in all that he did. Hawkins v. State, 13 Ga. 322.
2. "Whether or not the accused was justifiable in the part that he took in the affair was, under the facts of this case, a question for the jury. They found that he was not. There was some evidence to sustain their finding; the trial judge signified his approval of it by refusing to grant a new trial; and this court will not say that his refusal was erroneous.

Judgment affirmed.


All the Justices concur.